IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 166 MM 2020
                                              :
                    Respondent                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
GARY LEE GERBER, JR.,                         :
                                              :
                    Petitioner                :



                                      ORDER


PER CURIAM

      AND NOW, this 27th day of January, 2021, the “Petition for Extension to File

Petition for Allowance of Appeal and Appointment of Counsel” is DENIED.